Citation Nr: 1610999	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-41 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by premature whitening of the hair, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a heart disability, to include myocardial infarction, status post open heart surgery, implantation of a pacemaker/defibrillator, and congestive heart failure, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1957 to August 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

These matters were before the Board in March 2013 when they were remanded for additional evidentiary development and consideration.  They now return for appellate review. 

Prior adjudicative actions by VA addressed the Veteran's heart disability claim as two separate claims, one of entitlement to service connection for a myocardial infarction, status post open heart surgery and implantation of a pacemaker/defibrillator and one of entitlement to service connection for congestive heart failure, and both to include as a to include as due to exposure to ionizing radiation.  However, in light of the July 2014 VA heart conditions examination report, which provided an overall diagnosis of ischemic heart disease, the Board has recharacterized the two separate claims more broadly as a single claim to include any heart disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

Additionally, the Veteran appealed the January 2010 rating decision which also denied entitlement to service connection for bilateral hearing loss.  This issue was addressed in the September 2010 statement of the case and the Veteran perfected an appeal thereafter.  However, a January 2012 rating decision granted service connection for bilateral hearing loss.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran's September 2009 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  The Veteran was scheduled to testify at a hearing before the Board in April 2012.  However, in April 2012 correspondence, the Veteran's representative withdrew the Veteran's hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a heart disability, to include myocardial infarction, status post open heart surgery, implantation of a pacemaker/defibrillator, and congestive heart failure, to include as due to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most competent and probative evidence of record does not show a chronic disability manifested by premature whitening of the hair, existed proximate to, or during, the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a chronic disability manifested by premature whitening of the hair have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued November 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran with respect to his claim for a disorder manifested by premature whitening of the hair.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records and VA examination reports have been obtained and are associated with the claims file.

Pursuant to the March 2013 Board remand, a VA skin examination was afforded to the Veteran in July 2014, which addressed a disorder manifested by premature whitening of the hair.  The examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints for the claim.  Thus, the Board concludes that the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Thereafter, the claim for a disorder manifested by premature whitening of the hair was re-adjudicated and an August 2014 supplemental statement of the case was issued.  Thus, the Board finds that there was been substantial compliance with the March 2013 remand instructions with respect to a disorder manifested by premature whitening of the hair.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran has alleged his hair prematurely turned white as a result of exposure to ionizing radiation.  Specifically, during the July 2014 VA skin examination the Veteran reported his hair turned white after his second or third episode of radiation exposure while he was checking for hot spots with a Geiger counter.  The Veteran further stated he was 17 years old when he started noticing specks of silver, had salt and pepper hair by age 18, and was completely white headed by 25 years old.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported symptoms with respect to his hair whitening.

Specifically, a July 2014 VA skin examiner did not endorse a diagnosis.  The July 2014 skin examiner found there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic hair disorder or its residuals.  The July 2014 VA skin examiner further stated that hair will change color at varying rates in different individuals and whitening of the hair is not considered a pathological condition.  Furthermore, VA treatment records do not provide a diagnosis related to premature hair whitening.  Thus, review of the medical evidence reveals an absence of a diagnosis for such. 

The Board recognizes the Veteran's belief that he has a disorder manifested premature whitening of the hair, to include as due to exposure to ionizing radiation. Nevertheless, the Veteran has not alleged that a specific diagnosis has been made of a distinct disability with respect to his hair prematurely whitening.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). 

Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  It is within the Veteran's realm of personal knowledge as to when his hair whitened.  It is not shown; however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such a diagnosis of a disorder manifested premature whitening of the hair.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Thus, the most probative evidence fails to demonstrate that the Veteran has a chronic disability manifested by premature whitening of the hair.  As such, service connection is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Entitlement to service connection is specifically limited to cases where a disease or injury has resulted in a disability, and in the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a disability that resolved during the pendency of the claim.  Rather, as discussed above, the Board finds that the most probative evidence does not establish that the Veteran had a chronic disability manifested by premature whitening of the hair at any point during the appeal period or prior to his filing a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

In light of the above, the Board finds that entitlement to service connection for a chronic disability manifested by premature whitening of the hair is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic disability manifested by premature whitening of the hair is denied.


REMAND

Pursuant to the March 2013 Board remand, the Veteran was afforded a VA heart conditions examination in July 2014.  However, the Board finds the July 2014 heart conditions examination report is inadequate.  See Barr, 21 Vet. App. at 307.  
Specifically, the July 2014 VA examination report stated the Veteran's ischemic heart disease status post myocardial infarction with implantation of pacemaker/defibrillator with congestive heart failure was not caused by, related to, or worsened beyond natural progression by military service or exposure to ionizing radiation in service.  However, the VA examiner did not provide any rationale supporting the opinion, although the Board acknowledges in another section of the examination report, the examiner indicated the etiology of ischemic heart disease were genetic predisposition and known risk factors of  hypertension and male sex.  Nonetheless, such does not appear to specifically address the etiology in the Veteran's case but rather indicates statistical probability of such.  Additionally, the July 2014 VA examiner also stated there was an absence of credible medical literature to support the contention that exposure to nuclear weapons testing in any way contributed to the Veteran's heart disease.  However, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record, and the examiner did not provide any rationale on which the Board can consider.  The absence of medical literature does not in and of itself signify that there is no connection between this Veteran's heart disability and ionizing radiation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds another VA examination is warranted for entitlement to service connection for a heart disability, to include myocardial infarction, status post open heart surgery, implantation of a pacemaker/defibrillator, and congestive heart failure, to include as due to exposure to ionizing radiation.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any heart disability diagnosed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any heart disability diagnosed (to include myocardial infarction, status post open heart surgery and implantation of a pacemaker/defibrillator, and/or congestive heart failure), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service, to include as due to exposure to ionizing radiation during Operation HARDTACK I in 1958.  In rendering the requested opinion, the examiner must note that recitation of risk factors does not address the etiology of the Veteran's disability with sufficient specificity and represents speculation.  Additionally, the examiner must note that an absence of credible medical literature to support the contention that exposure to nuclear weapons testing in any way contributed to the Veteran's heart disease does not preclude demonstration otherwise of a relationship to service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


